Frank Holt, Justice, dissenting. I dissent only from that part of the majority opinion which holds that the chancellor erred in dissolving the parties’jointly owned residence, ordering the property sold and the proceeds divided between them. As indicated, both parties were steadily employed during most of their marriage. It is uncontradicted that the appellant “kept my money separate” which she earned during their marriage. From these funds she contributed to the purchase of their new home in order that the full purchase price be paid. However, before their present separation, it appears that during their marriage the appellee paid the utilities and provided her money every two weeks “to run the house on”. For twenty years he had made the monthly payments on the house which she persuaded him to sell in order to build their home which is now in issue. Since this acquisition and during this litigation, appellee has continued to pay the insurance, taxes and all utilities except the telephone bill. Her earnings, as well as appellee’s, have regularly improved. She has $3,800 savings in California and $590 in a local state depository. The chancellor awarded her all of the household furnishings, an automobile, attorney’s fee and $50 a month alimony. Appellant has had the use of their jointly owned residence since their separation in 1967. Their only child is a married adult who testified that her parents’ marriage was a “mismatch. ” Appellant and appellee each adduced evidence of marital discord tending to blame or place the fault upon the other. It is well settled that the chancellor is accorded broad discretionary authority in the award of property in a divorce action. The appellant has the burden to demonstrate that the chancellor abused his discretionary power in ordering a sale of their jointly owned property and dividing the proceeds. Furthermore, it is well established that we do not reverse a chancellor’s finding on a disputed factual issue unless it is clearly against the preponderance of the evidence. The chancellor is in a better position than are we to observe the witnesses and evaluate the conflict in equities. I would affirm the chancellor on this issue. Fogleman, J., joins in this dissent.